Name: 2003/436/EC: Commission Decision of 16 June 2003 amending Decision 2002/975/EC on introducing vaccination to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2003) 1834)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  international trade;  agricultural activity;  Europe
 Date Published: 2003-06-17

 Important legal notice|32003D04362003/436/EC: Commission Decision of 16 June 2003 amending Decision 2002/975/EC on introducing vaccination to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures (Text with EEA relevance) (notified under document number C(2003) 1834) Official Journal L 149 , 17/06/2003 P. 0033 - 0036Commission Decisionof 16 June 2003amending Decision 2002/975/EC on introducing vaccination to supplement the measures to control infections with low pathogenic avian influenza in Italy and on specific movement control measures(notified under document number C(2003) 1834)(Text with EEA relevance)(2003/436/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10(4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Regulation (EC) No 806/2003(4), and in particular Article 9(4) thereof,Having regard to Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(5), as last amended by Regulation (EC) No 806/2003, and in particular Article 16 thereof,Whereas:(1) During 1999 and 2000 Italy has experienced outbreaks of highly pathogenic avian influenza of subtype H7N1 with devastating economic losses for the poultry industry. Prior to the epidemic a virus of low pathogenicity had been circulating in the area.(2) During monitoring for avian influenza the presence of low pathogenic avian influenza virus of subtype H7N3 was detected in the regions of Veneto and Lombardia in October 2002.(3) In order to control the spread of infection with low pathogenic avian influenza virus the Commission has approved a vaccination programme by Commission Decision 2002/975/EC(6).(4) The results of the vaccination programme reported at several meetings of the Standing Committees on the Food Chain and Animal Health are generally favourable in view of the control of the disease within the vaccination zone. However, the infection has spread to some areas adjacent to the established vaccination zone.(5) The vaccination zone should therefore be extended to cover areas at risk for the propagation of the virus while the stringent monitoring measures and trade restrictions are applied accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Decision 2002/975/EC Annex I shall be replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 16 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 122, 16.5.2003, p. 1.(5) OJ L 167, 22.6.1992, p. 1.(6) OJ L 337, 13.12.2002, p. 87.ANNEX"ANNEX IVACCINATION ZONEVeneto RegionVerona ProvinceThe vaccination zone comprises the territory of the following municipalities:Albaredo d'AdigeAngiariArcoleBelfioreBevilacquaBonavigoBoschi Sant'AnnaBovoloneBussolengoButtapietraCalmiero area to the south of the A4 motorwayCasaleoneCastel d'AzzanoCastelnuovo del Garda area to the south of the A4 motorwayCereaCologna VenetaColognola ai Colli area to the south of the A4 motorwayConcamariseErbÃ ¨Gazzo VeroneseIsola della ScalaIsola RizzaLavagno area to the south of the A4 motorwayMinerbeMonteforte d'Alpone area to the south of the A4 motorwayMozzecaneNogaraNogarole RoccaOppeanoPalÃ ¹PescantinaPeschiera del Garda area to the south of the A4 motorwayPovegliano VeronesePressanaRonco all'AdigeRoverchiaraRoveredo di GuÃ S. Bonifacio area to the south of the A4 motorwayS. Giovanni Lupatoto area to the south of the A4 motorwayS. Martino Buon Albergo area to the south of the A4 motorwayS. Pietro di MorubioSalizzoleSanguinettoSoave area to the south of the A4 motorwaySommacampagnaSonaSorgÃ TrevenzuoloValeggio sul MincioVerona area to the south of the A4 motorwayVeronellaVigasioVillafranca di VeronaZevioZimellaVicenza ProvinceThe vaccination zone comprises the territory of the following municipalities:AgugliaroAlbettoneAlonteAsigliano VenetoBarbarano VicentinoCampiglia dei BericiCastegneroLonigoMontegaldaMontegaldellaMossanoNantoNoventa VicentinaOrgianoPoiana MaggioreS. Germano dei BericiSossanoVillagaPadova ProvinceThe vaccination zone comprises the territory of the following municipalities:CarceriCasale di ScodosiaEsteLozzo AtestinoMegliadino S. FidenzioMegliadino S. VitaleMontagnanaOspedaletto EuganeoPonsoS. Margherita d'AdigeSalettoUrbanaLombardia RegionMantova ProvinceThe vaccination zone comprises the territory of the following municipalities:Acquanegra Sul ChieseAsolaBigarelloCanneto Sull'oglioCasalmoroCasaloldoCasalromanoCastel D'arioCastel GoffredoCastelbelforteCastiglione Delle StiviereCavrianaCeresaraGazoldo Degli IppolitiGoitoGuidizzoloMariana MantovanaMarmiroloMedoleMonzambanoPiubegaPonti Sul MincioPorto MantovanoRedondescoRodigoRoncoferraroRoverbellaSan Giorgio Di MantovaSolferinoVillimpentaVolta MantovanaBrescia ProvinceThe vaccination zone comprises the territory of the following municipalities:AcquafreddaAlfianelloAzzano MellaBagnolo MellaBarbarigaBassano BrescianoBerlingoBorgo San GiacomoBorgosatolloBrandicoBrescia area to the south of the A4 motorwayCalcinato area to the south of the A4 motorwayCalvisanoCapriano del ColleCarpendoloCastegnato area to the south of the A4 motorwayCastel MellaCastelcovatiCastenedolo area to the south of the A4 motorwayCastrezzatoCazzago San MartinoChiariCigoleBoccaglioCologneComezzano-CizzagoCorzanoDelloDesenzano del Garda area to the south of the A4 motorwayErbusco area to the south of the A4 motorwayFiesseFleroGambaraGhediGottolengoIsorellaLenoLogratoLonato area to the south of the A4 motorwayLonghenaMaclodioMairanoManerbioMilzanoMontichiariMontironeOfflagaOrzinuoviOrzivecchiOspitaletto area to the south of the A4 motorwayPalazzolo sull'Oglio area to the south of the A4 motorwayPavone del MellaPompianoPoncaralePontevicoPontoglioPozzolengo area to the south of the A4 motorwayPralboinoQuinzano d'OglioRemedelloRezzato area to the south of the A4 motorwayRoccafrancaRoncadelle area to the south of the A4 motorwayRovato area to the south of the A4 motorwayRudianoSan Gervasio BrescianoSan PaoloSan Zeno NaviglioSenigaTorbole CasagliaTravagliatoTrenzanoUrago d'OglioVerolanuovaVerolavecchiaVillachiaraVisanoBergamo ProvinceThe vaccination zone comprises the territory of the following municipalities:AntegnateBagnatica area to the south of the A4 motorwayBarbataBarianoBolgare area to the south of the A4 motorwayCalcinateCalcioCastelli Calepio area to the south of the A4 motorwayCavernagoCividale al PianoCologno al SerioCortenuovaCosta di Mezzate area to the south of the A4 motorwayCovoFara Olivana con SolaFontanellaGhisalbaGrumello del Monte area to the south of the A4 motorwayIssoMartinengoMorengoMornico al SerioPagazzanoPaloscoPumenengoRomano di LombardiaSeriate area to the south of the A4 motorwayTelgate area to the south of the A4 motorwayTorre PallavicinaCremona ProvinceThe vaccination zone comprises the territory of the following municipalities:CamisanoCasale Cremasco-VidolascoCasaletto di SopraCastel GabbianoSoncino".